 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   LAWRENCE CHRISTOPHER SMITH,                       Case No. 1:18-cv-00851-LJO-BAM (PC)
12                      Plaintiff,                     ORDER LIFTING STAY OF PROCEEDINGS
                                                       AND RESETTING DEADLINE FOR FILING
13          v.                                         OF RESPONSIVE PLEADING
14   KNOWLTON,                                         TWENTY-ONE (21) DAY DEADLINE
15                      Defendant.
16

17          Plaintiff Lawrence Christopher Smith (“Plaintiff”) is a state prisoner proceeding pro se

18   and in forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action

19   proceeds on Plaintiff’s complaint against Defendant Knowlton for excessive force in violation of

20   the Eighth Amendment.

21          On June 5, 2019, the Court identified this case as an appropriate case for the post-

22   screening ADR (Alternative Dispute Resolution) project, and stayed the action to allow the

23   parties an opportunity to settle their dispute before a responsive pleading was filed.

24          A settlement conference before Magistrate Judge Stanley A. Boone was held on July 12,

25   2019. (ECF No. 27.) The Court is informed that the case did not settle. This case is now ready

26   to proceed.

27   ///

28   ///
                                                       1
 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1.      The stay of this action (ECF No. 22) is LIFTED; and

 3           2.      Defendant shall file a responsive pleading within twenty-one (21) days from the

 4   date of service of this order.

 5
     IT IS SO ORDERED.
 6

 7       Dated:     July 15, 2019                            /s/ Barbara   A. McAuliffe        _
                                                         UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
